DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (U.S. Patent 3,978,671), hereinafter “Gonzalez” in view of Furukawa (U.S. Patent 6,305,168), hereinafter “Furukawa”.
Regarding claim 1, Gonzalez discloses the same invention substantially as claimed such as a vehicular internal combustion engine comprising: a supercharger (30); a drain pipe (32) for draining lubricating oil in the supercharger (column 2, lines 48-53); and a positive crankcase ventilation (PCV) separator (6) including a second oil passage (passage formed within the second separator chamber 24 that fluidly couples 
Regarding claim 2, Gonzalez and Furukawa disclose the vehicular internal combustion engine according to claim 1, wherein the PCV separator (Gonzalez, 6) includes a separator chamber (Gonzalez, first separator chamber 16) that separates an oil component from oil mist in blowby gas, and the second oil passage (Gonzalez, passage of chamber 24) is provided in a region that does not penetrate the separator chamber (Gonzalez, 16), separately from the separator chamber (Gonzalez, column 2. Lines 25-40).
.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez and Furukawa as applied to claims 1-3 above, and further in view of Roth et al. (U.S. Publication 2012/0279215), hereinafter “Roth”.
Regarding claim 4, Gonzalez and Furukawa disclose the same invention substantially as claimed except for a supply passage disposed within a cylinder head.  However, Roth teaches the use of an oil supply passage to lubricate the turbocharger bearing members disposed in the cylinder head (paragraph 37) for the purpose of providing a single continuously extending passage between the cover and cylinder head to reduce the amount of parts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Gonzalez and Furukawa by incorporating a supply passage disposed in the cylinder head to lubricate the turbocharger bearing as taught by Roth for the purpose of providing a single continuously extending passage between the cover and cylinder head to reduce the amount of parts.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez and Furukawa as applied to claims 1-3 above, and further in view of Chopra (U.S. Publication 2005/0109561), hereinafter “Chopra”.
Regarding claim 5, Gonzalez and Furukawa disclose the same invention substantially as claimed but is silent to disclose a sensor that detects an oil level in the oil pan, wherein a malfunction indicator lamp arranged in an instrument panel of a .
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        1/11/2022